Citation Nr: 0303594	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  99-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits, in the calculated amount of $4,800 including 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
September 1957.  He died on July [redacted], 1997.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the New York, New York 
Regional Office (RO).  During the course of this appeal, the 
veteran's claims folder was transferred to the RO in Roanoke, 
Virginia.  In May 2002, the Board remanded this matter to the 
RO for further development and adjudication.  

As noted in the Board remand, the appellant had requested a 
Board hearing, but according to a report of contact form 
dated in April 2001, she notified the RO that she would not 
attend the scheduled Board hearing.  


FINDINGS OF FACT

1.  The appellant was awarded improved death pension benefits 
effective August 1, 1997; in the March 1998 award letter 
issued and attached VA Form 21-8767, she was informed that 
her claim for dependency and indemnity compensation benefits 
was denied, but that she was awarded death pension, which was 
an income based program and that her award was based on $0 of 
income.

2.  In June 1998, the RO received a statement from the 
appellant in which she essentially indicated that she was 
erroneously issued pension benefits.  

3.  In June 1998, the RO retroactively terminated the 
appellant's VA improved death pension benefits, effective 
August 1, 1997; this action created an overpayment in the 
amount of $4,800.  

4.  The appellant was free from fraud, misrepresentation or 
bad faith in the creation of the overpayment in question.

5.  The appellant and VA were at fault in the debt created.

6.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the appellant of 
the basic necessities of life).

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the appellant, inasmuch as she accepted 
benefits to which she was not entitled.


CONCLUSIONS OF LAW

1.  An overpayment of VA improved death pension benefits was 
properly created - and not the result of sole VA error - as 
the appellant received improved death pension benefits that 
she knew or should have known she was not entitled to 
receive.  38 C.F.R. § 3.500 (2002).

2.  The appellant was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment; however, 
recovery of the overpayment of VA improved death pension 
benefits, in the amount of $4,800, would not be against the 
principles of equity and good conscience.  Thus, recovery of 
the overpayment created is not waived.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that in August 1997 the RO 
received from the appellant an application for dependency and 
indemnity compensation, death pension and accrued benefits by 
a surviving spouse or child (VA Form 21-534), wherein she 
indicated that the veteran's death was service related.  
Boxes on this form used to fill in income and net worth 
information were either left blank or contained the notation 
"N/A," non-applicable.  In a December 1997 statement, the 
appellant indicated that she had submitted a claim for 
dependency and indemnity compensation benefits and requested 
the status of that claim, and in a January 1998 decision, the 
RO denied service connection for the cause of the veteran's 
death.  

According to a report of contact form (VA Form 119) dated on 
February 18, 1998, the RO contacted the appellant and she 
indicated that she had no income.  In March 1998, the RO 
awarded the appellant improved death pension benefits 
effective August 1, 1997. The award letter and attached VA 
Form 21-8767 also informed the appellant that death pension 
is an income based program and that she was obligated to 
report changes in income immediately ("right away"), and 
that the rate paid her at the time was based on her receipt 
of $0 in income.  In this letter, she was also informed that 
her claim for dependency and indemnity compensation benefits 
was denied. 

In a June 1998 statement, the appellant related that she had 
received three payments in error from the RO.  She pointed 
out that she had only applied for dependency and indemnity 
compensation benefits back in August 1997, and that she 
specifically indicated "N/A" in the income related portions 
of the application.  The appellant therefore requested that 
the RO notify her in writing that she owed the VA no funds as 
the issuance of these payments was the result of sole VA 
error. 

Based on the receipt of this information, in June 1998 the RO 
retroactively terminated the appellant's VA improved pension 
benefits effective August 1, 1997.  This action created an 
overpayment in the amount of $4,800.  Initially, it is noted 
that the appellant has taken issue with the creation of the 
debt.

The appellant's main (and essentially, only) contention is 
that while she applied for dependency and indemnity 
compensation benefits, she never applied for VA improved 
pension benefits and did not have contact with the RO in 
February 1998 (when she allegedly indicated that she did not 
have any income).  Therefore, she claims that when she began 
receiving benefit checks from VA, she assumed that she had 
been awarded dependency and indemnity compensation benefits, 
and that the overpayment created in this case was the result 
of sole VA error.  In other words, she contends that the VA 
erroneously issued her pension checks for which she had not 
applied.

The Board notes that it is probable, from a review of the 
record, that the appellant did not apply for improved death 
pension benefits in August 1997.  Specifically, in her 
application she indicated that information regarding her 
income was non-applicable (and a request for pension would 
require such information), and in a statement received in 
December 1997, inquired about a dependency and indemnity 
compensation benefits claim only.  What is not clear is 
whether or not she had contact with the RO on February 18, 
1998, and indicated that she had no income (which one could 
assume would have been an indication that VA pension was 
requested).  Admittedly, the Board can think of no logical 
reason as to why an employee at the RO would attach a false 
report of contact form to the veteran's claims folder, but in 
any event, the appellant claims that the contact never took 
place.  

What is clear is that the award letter sent to the appellant 
in March 1998 clearly stated that her claim for dependency 
and indemnity compensation benefits was denied but that she 
was entitled to VA death pension based on an income of $0.  
It was also clearly stated, as noted above, that she was to 
report changes in income right away.  

In light of these facts, the Board finds that the appellant 
was not without fault in the creation of the overpayment of 
improved death pension benefits and, thus, that both the VA 
and the appellant share fault in the creation of the 
indebtedness at issue.  Specifically, she received and 
apparently negotiated checks that she should have known were 
issued to her erroneously.  

As such, the actions by VA in creation of the debt (assuming, 
without conceding, that there was never contact between the 
parties regarding the appellant's income and/or a pension 
claim) did not amount to sole administrative error.  It is 
pointed out that sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the appellant's 
actions nor her failure to act must have contributed to 
payment pursuant to the erroneous award.  38 C.F.R. 
§ 3.500(b)(2) (2002).  As the appellant, by virtue of the 
March 1998 award letter, knew or should have known that she 
was not entitled to VA improved death pension benefit checks 
which she accepted and (apparently) negotiated, the Board 
finds that the erroneous payment did not occur without her 
knowledge and that the indebtedness at issue was not created 
solely as a result of administrative error.  

In July 1998, the appellant requested a waiver of recovery of 
the indebtedness charged and the matter was thereby referred 
to the Committee for further action.  In a decision dated in 
April 1999, the Committee denied the appellant's request for 
a waiver of the overpayment, finding that, essentially, 
recovery of the debt would not be against "equity and good 
conscience" (as this term is defined below).  A review of 
this decision reflects that the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of the overpayment at issue.  The 
Board, after an independent review of the record, concurs 
with this determination.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a) (West 
1991 & Supp. 2002).  However, to dispose of this matter on 
appeal, the Board must determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2002) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2002).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a) (2002).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. § 1.965 (2002).

With regard to "fault," the Board notes that VA may have been 
at fault in creation of this debt; however, the appellant was 
also at fault for accepting benefits when she knew, or at the 
very least should have known, that she was not entitled to 
receive.  Accordingly, the Board finds that the element of 
fault is not a significant positive or negative factor in 
this case as the appellant's fault and VA's fault in the 
creation of this debt are in a state of substantial 
counterbalance.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or her family of the basic 
necessities.  In this case, despite several attempts to 
gather information regarding the appellant's financial 
status, she has failed to return blank Financial Status 
Reports (FSRs) sent to her by the RO, the most recent attempt 
being in June 2002.  Given the appellant's apparent refusal 
to assist the VA with respect to this facet of the claim, the 
Board is left to assume that collection of the indebtedness 
would not cause the appellant undue financial hardship.  

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
current indebtedness.  As the appellant received VA improved 
death pension to which she is not entitled, this resulted in 
her unjust enrichment.  Additionally, there is no evidence 
that the appellant relinquished a valuable right or incurred 
any legal obligations resulting from reliance on VA benefits.  
38 C.F.R. § 1.965(a) (2002).  Furthermore, the evidence of 
record discloses no other element of the standard of equity 
and good conscience which would persuade the Board that the 
Government should waive its right to the repayment of the 
currently assessed indebtedness.  It is noted that recovery 
of the overpayment would not defeat the purpose or the 
objective of the program, which is intended to provide 
financial support to needy widows and their dependents.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the appellant's claim that recovery of the 
overpayment would be against the principles of equity and 
good conscience. 

As a final point, the Board observes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and implementing regulations, 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)), 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West Supp. 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(a)-(c) 
(2002)).

Specifically, VA is required to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2002).  

The record reflects that the appellant was provided with a 
statement of the case in August 1999 and August 2002, and a 
supplemental statement of the case in August 2002, and these 
documents provided adequate notification of the information 
and evidence necessary to substantiate this claim.  These 
documents contained the pertinent laws and regulations 
governing this claim and the reasons for the denial of the 
claim.  Hence, the appellant has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and she 
has been afforded ample opportunity to submit such 
information and evidence.

It is also noted that this matter was remanded in May 2002 
for further development and adjudication.  It is again 
pointed that the RO has attempted to gather information 
regarding the appellant's financial status, but that she did 
not respond to a June 2002 letter requesting this information 
and explaining the importance of the information.  It is 
pointed out that the duty to assist is not "a one-way 
street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and, 
in view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  The appellant has therefore not 
been prejudiced as a result of the Board deciding this claim. 




ORDER

The appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

